Mr. Justice Mitchell,
dissenting:
The assignments of error in this case are so numerous that they lose much of their weight. Many of them should in my opinion be sustained, for much irrelevant and wholly inadmissible evidence was permitted to be thrown into the case to the prejudice of the appellant. But it is not desirable to discuss these matters in detail here. I would reverse the judgment on the broad ground that there was no evidence on which the jury should have been permitted to set aside the will.
The contest before the jury, briefly stated, embraced three points, the execution of the will, the testamentary capacity of the testatrix, and undue influence by appellant. As to the *439first two points the evidence was such that the judge directed a verdict for the will. This left for the jury only the question of undue influence. Upon this there was no evidence amounting to a scintilla that any undue influence, if any ever existed at all, operated at the time of the execution of the will. The instrument in its final form was prepared by counsel in Pitts-burg, mailed directly to the testatrix, and next appears in the evidence when produced by the testatrix from her own custody. The brunt of the argument against the will amounts to no more than that it is unnatural and suspicious. Whether a will is unnatural in a moral or ethical sense which cuts off some descendants and favors others is a question of casuistry with which the law is not concerned. A will is unnatural in a legal sense only when it is contrary to what the testator under the admitted circumstances and with his known sentiments would have made, and it is only on that ground that the question is admissible at all, to. wit: that it tends to show that what testatrix did was not from her own natural impulse but from coercion.
In this case there is no room for any such contention, for the testatrix in her will only continued what she had been doing for years, while in the possession of full mental and physical vigor, putting the appellant on the footing of her preferred child and favorite beneficiary.
That at times she was dissatisfied with the reduction of her income and its lavish expenditure, and expressed her intention to restrict her son’s management, was not unnatural, but does not prove undue influence. She was a woman, as testified, of strong will, with counsel of her own, not to mention the inter-meddling advice of other relatives and nominal friends, but she never displayed any desire to go beyond a little querulous faultfinding, a not uncommon entertainment of the indulgent parent.
Taking the definition of undue influence as expressed in the opinion of the court I find nothing in the evidence which comes .anywhere near the required standard.